Title: To Thomas Jefferson from John Jay, 14 September 1785
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 14th. September 1785

Your joint Letters of 11th. November andDecember 1784 were received by Congress. I have had the Honor of receiving  other joint ones of 9th. February, 13th April, 11th. May and 18th. June last, and also three from you Vizt. two of the 11th. May and one of the 17th. June last.
By the last Packet I had the Pleasure of writing two Letters to you of the 13th. August 1785, which I hope have come safe to your Hands.
As yet I have heard nothing of or from Captain Lamb, who was the Bearer of several important Papers relative to our Affairs with the Barbary States.
Your Correspondence with Mr. Adams doubtless furnishes you with ample Information relative to the Objects of his Legation. His Letters to me were dated at a Time when he had not yet entered on Business. His Reception is satisfactory, and I wish the Result of his Negociations may be equally so. In my Opinion we have little to expect from the liberal Policy of that Court. If we obtain Justice from them my Expectations will be fulfilled, but even of that I am not without my Doubts.
I wish it was in my Power to enter minutely into the Subjects of your Letters but it is not. They still remain with my Reports on some of them under the Consideration of Congress, so that at present I am not enabled to convey to you their Sentiments respecting those Matters.
At present they are employed in forming a Requisition for Supplies. When compleated you shall have a Copy of it.
The Affair of Longchamps is agreeably terminated. His most Christian Majesty will not persist in that Demand, and the Paper containing it has been returned to Mr. De Marbois in Consequence of a Conference I had with him on that Subject. I admire the Wisdom of the french Minister in forbearing to press this Point. It would have produced Discontent without answering any useful Purpose. I am sure he has gained more with us by this temperate and prudent Conduct than could possibly have been done by harsh and irritating Measures.
Governor Rutledge declines going to Holland, so that it is yet uncertain who will succeed Mr. Adams there.
The vacant seat at the Treasury Board has been given to Mr. A. Lee. That Board is now full and consists of Mr. Osgood, Mr. Walter Livingston and Mr. A. Lee.
A Court to decide the Controversy between Massachusetts and New York is to meet this Fall at Williamsburgh. It is much to be wished that all our Boundaries were adjusted; and that the Vigour  of Government may abate the Rage for making new States out of Parcels of the old which prevails in some of them. North Carolina and this State suffer by such unauthorized Proceedings, and Massachusetts has her Fears. Our fœderal Government wants Power and is [in] many Respects inadequate to its Objects. Much is expected from the ensuing Sessions of the Legislatures; but for my Part I fear the Love of Popularity restrains many from promoting Measures which, though essential to the public Welfare, may not be pleasant to the many whose Views and Wishes are chiefly personal.
The Papers herewith enclosed are a Copy of a Letter to me from Mr. Shaw, and a Letter from me to His Excellency the President respecting it. Congress adopted the Opinion I expressed in the latter and referred it to me to take Order. As both Letters are particular and in Detail, it would be useless to repeat in this what you will find in them.
I have the Honor to be &c.,

John Jay

